Citation Nr: 1216692	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  03-29 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for polyneuropathy, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1972.  In addition, he served in the U.S. Army reserves until April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 decision rendered by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied reopening a claim of entitlement to service connection for polyneuropathy.  In May 2006, the Board reopened the claim and remanded the matter to the RO for additional development.  Thereafter, the Board remanded the matter in September 2008 and in May 2010.  
 
In March 2004, the Veteran testified at a hearing at the RO before RO personnel.  A transcript of the proceeding is of record.  

As noted in the Board's May 2010 remand, the Veteran filed a claim for nonservice-connected pension benefits that has yet to be adjudicated.  This claim is again referred to the AOJ for appropriate action. 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," although it must be noted that there is no substantive evidence in the eFolder.


FINDING OF FACT

The preponderance of the evidence is against a finding that polyneuropathy is attributable to service, to include Agent Orange exposure, or is due to or aggravated by service-connected diabetes mellitus.  



CONCLUSION OF LAW

The criteria for service connection for polyneuropathy have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, a May 2006 letter from the RO satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  
 
The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Here, to the extent applicable, the May 2006 letter provided this information.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  Numerous VA records are associated with the claims folder.  The Veteran identified, however, VA outpatient treatment records through the Dallas VAMC dating back to 1972.  The RO made three attempts to obtain those records without success.  The Veteran was notified of the RO's efforts to obtain the records.  Thereafter, the Veteran attempted to obtain the records by contacting the Shreveport VAMC.  He was advised that they had no records responsive to his request.  Given these efforts, the Board is unaware of additional steps that could be taken to locate these potentially relevant records and further efforts to obtain the records would be futile.  38 C.F.R. § 3.159(c)(2).  

Since the most recent remand, the RO/AMC obtained additional service personnel records and records pertaining to the Veteran's service in the U. S. Army Reserves, as well as Social Security Administration records.  Moreover, as discussed in greater detail herein, he was afforded a VA examination in March 2011.  That examination included an opinion addressing the issue on appeal.  As such, the Board finds that there has been substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent VA examinations in February 2001, June 2007, March 2009, and March 2011.  The Board's concerns with the March 2009 VA examination were addressed in the May 2011 Remand directive.  As to the March 2011 examination, the report includes evidence as the current nature, severity, and etiology of the disability claim on appeal.  As discussed herein, the opinion is considered adequate for decisional purposes, see Barr v. Nicholson, 21 Vet. App. 303 (2007), and the Board finds there has been substantial compliance with the Board remands, see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, the Veteran was also provided an opportunity to set forth his contentions during the hearing before RO personnel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Decision Review Officer identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured and submitted by the Veteran and his representative.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

According to the Veteran's DD-214, the Veteran served as an aircraft repairman and was in Vietnam from September 1969 to September 1970.  Thus, he is presumed to have been exposed to herbicide agents, such as Agent Orange.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: AL Amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms "soft tissue sarcoma" includes malignant schwannoma.  38 C.F.R. § 3.309(e) and Note (1) (2011)(emphasis added).  

Effective August 31, 2010, diseases associated with such exposure also include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) immediately following "Hodgkin's disease."  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within one year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii)(emphasis added).  

The definition of acute and subacute peripheral neuropathy is "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e) , Note 2 (2011)(emphasis added).  

The Secretary of VA has specifically determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

With the foregoing in mind, the Board has reviewed the record but finds that the preponderance of evidence is against the claim.  First, the evidence reveals that the Veteran has a current disability manifested by chronic idiopathic demyelinating peripheral neuropathy affecting the upper and lower extremities.  Multiple VA examinations and VA outpatient treatment records confirm the diagnosis.  While the diagnosis is well established, the onset of the disability and its relationship to the Veteran's active military service and/or to service-connected diabetes mellitus remains in dispute.  

Review of the Veteran's service treatment records does not reveal evidence of diagnosis of peripheral neuropathy or treatment for peripheral neuropathy-related symptoms.  Rather, upon the Veteran's service discharge examination in February 1972, a physical and neurologic examination was normal.  Moreover, in the one-year period following his presumed exposure to herbicide agents in Vietnam, there is no probative evidence of acute or subacute peripheral neuropathy.  Hence, the presumptive provision of 38 C.F.R. § 3.307(a)(6)(ii) are not for application.  

There are VA records in 1972 showing treatment for left chest pain.  The diagnostic impression at the time, however, was that the chest pain was musculoskeletal.  The diagnosis was myositis of the left pectoral muscle.  While the Veteran testified during the hearing in 2004 that he first experienced tingling in 1972, the Board finds that his testimony is not supported by the contemporaneous medical record.  While it is certainly possible that the Veteran chose not to report any symptoms, the Board finds it significant that he denied any symptoms upon service discharge.  Moreover, as discussed below, the post-service records clearly document the onset of symptoms in 1980.  The Board finds that these records are the most probative evidence regarding the onset of the current disability.  In addition, as these contemporaneous treatment records include the Veteran's report of onset of symptoms that differs from that made today in pursuit of his claim for VA compensation benefits, the Board finds that the records made in pursuit of obtaining treatment are afforded the greatest probative weight.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

For instance, during examination of a back condition in 1972, the Veteran did not report any polyneuropathy symptoms.  Rather, he specifically denied any numbness.  During treatment for a gastrointestinal condition in 1974, the Veteran denied any neurologic symptoms.  

Moreover, by the Veteran's own reports, the onset of symptoms was in 1980.  In this regard, the Veteran reported decreased grip strength and inability to straighten the index finger of his left hand in October 1980.  At such time, he described the onset of symptoms as beginning six to eight months prior.  

Later treatment records in 1982 and 1983 also report the onset of symptoms in 1980.  For instance, a September 1982 VA treatment record noted the onset of left brachius neuritis since 1980, with further onset of right leg weakness in the past seven months.  A January 1983 VA treatment record noted the history of left arm weakness to 1980.  It noted that in 1982, he started to have right distal leg weakness as well.  Similarly, a VA Agent Orange examination in March 1985 documented the Veteran's reports of cramps in the legs, arms, feet, hands, and neck over the "last five years."  

It is important to note that while the symptoms began in 1980, there is no indication that they were due to injury.  Rather, the Veteran specifically denied any injury.  Thus, while the Veteran had periods of active and inactive duty for training in the U.S. Army Reserves, the weight of the evidence is against a finding that polyneuropathy is attributable to such service.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d). 

There is also competent medical evidence addressing the etiology of the disability.  This evidence is also against the claim.  For instance, the Veteran underwent VA examinations in February 2001, June 2007, March 2009, and March 2011.  The February 2001 examination did not include a review of the Veteran's claims file and did not include an opinion as to the etiology of the current disability.  It does include findings of advanced demyelinating disease.  The June 2007 VA examiner reviewed the Veteran's claims folder and noted that the etiology of the Veteran's progressive peripheral polyneuropathy, axonal and demyelinating, was unclear.  The examiner noted that it had been documented since 1980 and appeared to be idiopathic.  While it was of an unknown cause, the examiner opined that it did not appear to have occurred during active duty and therefore was not related to such service.   

Similarly, the VA examiner in March 2009 also was of the opinion that polyneuropathy began in 1980 and was not secondary to active duty or to training in the reserves.  The examiner noted that no one knew what caused the polyneuropathy but there was no evidence that the Veteran had in while on active duty.  The examiner also reasoned that it was not due to herbicide exposure because neuropathy secondary to herbicide exposure starts within one year of exposure and does not result in permanent disability.  

Collectively, these VA examination opinions constitute the most probative evidence as to the etiology of the current disability.  The Board has considered the Veteran's opinion that the condition is related to service or to exposure to herbicides in service.  The Board finds, however, that due to the highly complex nature of the disability in question, he has not shown that he has the medical training or knowledge to offer opinion evidence on the etiology of the disability.  To the extent that his testimony is admissible, it is outweighed by the well-reasoned opinions of the VA examiners.  

Finally, the Board has considered whether the Veteran's service-connected diabetes mellitus either causes or aggravates his current polyneuropathy disability.  The Board finds, however, that the preponderance of the evidence is against such a finding.  First, as to the question of causation, the record clearly reveals that polyneuropathy preceded the diagnosis of diabetes mellitus by many years.  In this regard, the record shows the Veteran was not diagnosed with diabetes mellitus until 2004, which is more than 20 years after the Veteran reported numbness.  Moreover, while the record shows treatment for hypoglycemia in late 2003, prior to such time, the record does not show treatment for diabetes mellitus-related symptoms.  Additionally, when the VA examiner reviewed the Veteran's claims folder in March 2011, he also concluded that because the Veteran's polyneuropathy preceded diabetes mellitus, there was no causal relationship.  

Additionally, the evidence does not reveal that the service-connected diabetes mellitus aggravates current polyneuropathy.  Rather, the contemporaneous treatment records reveal that diabetes mellitus is well controlled.  Moreover, the only competent medical evidence addressing the question of aggravation is against the claim.  In this respect, the March 2011 VA examiner reasoned that diabetes mellitus was managed with one low-dose medication, that the Veteran did not have diabetes-related complications, his eye exams were negative for retinopathy, and his test results revealed no evidence of microalbuminoria.  

In summary, the Board finds that the most probative evidence establishes that polyneuropathy was not present during the Veteran's active service or within a year following presumptive exposure to herbicide agents, and that his current disability is not causally related to his active service or due to or aggravated by service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for polyneuropathy is denied.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


